Citation Nr: 0637355	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-08 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.  

2.  Entitlement to service connection for a lung condition, 
claimed as secondary to service connected coronary artery 
disease (CAD).  

3.  Entitlement to an increased evaluation for CAD, currently 
evaluated as 60 percent disabling.  

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945, with subsequent reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1994 and August 1995 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which, in pertinent part, 
found that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss and an April 2002 rating decision 
issued by the Cleveland, Ohio RO, which denied service 
connection for water on the lung with chronic obstructive 
pulmonary disease (COPD), continued a 30 percent evaluation 
for CAD, status post coronary stent placement with valvular 
disease, mitral and aortic, and continued a 30 percent 
evaluation for PTSD.  

During the pendency of this appeal the veteran's claims file 
was transferred back to the jurisdiction of the New York, New 
York RO, which has certified the case for appellate review.  

A January 2004 rating decision granted an increased 
evaluation of 60 percent for CAD, effective in April 1998.  
This rating decision also assigned evaluations of 100 percent 
based on surgical or other treatment necessitating 
convalescence effective August 6, 1998 to March 1, 1999 and 
June 6, 2001 to January 1, 2002.  

Despite the increased evaluation established in January 2004, 
the veteran has not been awarded the highest possible 
evaluation for CAD.  As a result, he is presumed to be 
seeking the maximum possible evaluation and his claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In November 2006 the Board granted a motion to advance this 
case on its docket.  

The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The weight of the competent medical evidence indicates 
that a current lung condition is not etiologically related to 
service, nor was it caused or aggravated by the veteran's 
service connected CAD.  

2.  CAD is manifested by estimated METs between 4 and 6 and 
an ejection fraction between 53 and 54 percent, without 
evidence of chronic congestive heart failure.  

3.  PTSD is manifested by deficiencies in the areas of work, 
family relations, and mood; but not by total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  Service connection for a lung condition is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2006).

2.  The criteria for a disability rating in excess of 60 
percent for CAD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2006).  

3.  The criteria for an evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A May 2001 VCAA letter informed the veteran of the 
information and evidence required to grant service connection 
for a pulmonary condition secondary to his service connected 
heart condition.  An October 2003 VCAA letter informed the 
veteran of the information and evidence required to grant 
service connection for a lung condition and increased 
evaluations for CAD and PTSD.  Further notice regarding the 
information and evidence necessary to establish increased 
evaluations for CAD and PTSD was provided in a July 2005 VCAA 
letter.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain service records, medical records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

Finally, with respect to the fourth element, the May 2001 
VCAA letter asked the veteran to provide copies of any 
private treatment records he had in his possession.  The July 
2005 VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, he was adequately advised to submit any evidence 
in his possession pertinent to the claims on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial denial, however, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The October 2005 
supplemental statement of the case (SSOC) considered the 
claims based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
In regard to the service connection claim, the May 2001 and 
October 2003 VCAA letters provided notice of the information 
and evidence needed to substantiate his claim, but did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date.  Nevertheless, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  As the Board concludes 
below that the preponderance of the evidence is against the 
claim, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.  

In regard to the claims for increased evaluations for CAD and 
PTSD, in Dingess the Court held that once service connection 
is granted the claim is substantiated, and further notice as 
to the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  In any event, there 
is no prejudice to the veteran, because no effective dates 
are being set in this decision.  He received notice as to a 
rating.  Since service connection has been established, no 
notice is needed to substantiate those elements of the claim.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations to 
evaluate his claimed disabilities in November 1998, September 
and December 1999, November 2000, May 2001, May 2003, and 
July 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Lung Condition

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The term "disability" as used in 38 U.S.C.A. § 1110 refers 
to "any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected 
condition."  Allen at 448.  

Service medical records do not indicate complaints regarding 
or treatment for a lung condition in service.  

An April 1996 report of cardiac catheterization noted that 
the veteran had a history of progressive worsening of 
shortness of breath.  At VA examination to evaluate service 
connected CAD in November 2000, the veteran reported that his 
activity had been curtailed because of his heart condition.  
He stated that he was previously able to walk two miles a 
day, but currently was only able to walk seven blocks before 
having to stop because of dyspnea.  

VA treatment records from October 1999 to September 2000 
include diagnoses of COPD and pneumonia.  September 2000 
pulmonary function testing noted a moderate obstructive 
defect with a bronchodilator response and air trapping 
present.  

At VA respiratory examination in May 2001 the veteran's main 
respiratory symptoms were a chronic cough and dyspnea on 
exertion.  On physical examination the lungs were clear to 
auscultation bilaterally, with no signs of wheezing, rales, 
kyphoscoliosis, or pectus excavatum.  The diagnosis was that 
the veteran had a past medical history of moderate to severe 
COPD.  The veteran also reported a history of smoking 2 packs 
of cigarettes a day for 25 years, and the VA examiner opined 
that this was the reason for COPD.  

At VA heart examination in May 2001, the veteran denied chest 
pain and shortness of breath, but described exertional 
dyspnea after walking a flight of stairs.  He denied 
orthopnea and paroxysmal nocturnal dyspnea.  After 
examination, the same examiner who conducted the respiratory 
examination rendered a diagnosis of CAD secondary to 
atherosclerotic artery disease and a history of mild to 
severe COPD/emphysema not related to the veteran's heart 
condition.  

VA outpatient treatment records from March 2001 to October 
2003 reflect ongoing treatment for COPD.  At treatment in 
February 2003 the veteran's physician noted that the 
veteran's dyspnea may be secondary to his mitral disease and 
pulmonary hypertension, but the physician could not determine 
the contribution of pulmonary disease.  This physician did 
not indicate that pulmonary disease itself was related to the 
veteran's heart condition.  

At VA examination in May 2003, the veteran was again 
evaluated by the examiner who conducted the May 2001 VA 
examinations.  On physical examination lungs were clear to 
auscultation bilaterally, with no signs of wheezing or rales.  
The examiner discussed the February 2003 cardiology note 
indicating that dyspnea might be secondary to mitral disease 
and pulmonary hypertension.  The examiner indicated that he 
could not determine the contribution of the veteran's 
pulmonary disease and noted that his physician decided to 
manage him medically to control his dyspnea.  

In rendering his diagnosis of atherosclerotic heart disease, 
the examiner noted that the veteran's dyspnea was more likely 
secondary to his valvular valves than his atherosclerotic 
heart disease.  Thus, he opined that it was not as likely as 
not that the veteran's dyspnea was secondary to his 
atherosclerotic heart disease.  The examiner did indicate 
that dyspnea could be a component of both, his valves and/or 
his pulmonary hypertension.  

VA treatment records from May to July 2005 reflect continuing 
treatment for COPD.  Pulmonary function testing (PFT) 
conducted in September 2004 indicated severe obstructive 
disease without bronchodilator response.  At PFT consult in 
July 2005 diffusion capacity was reduced in proportion to the 
lung volumes and arterial blood gases revealed normal values.  
The impression was severe obstructive disease with 
bronchodilator response.  

At VA general medical examination in July 2005 lungs were 
clear on examination with no signs of wheezing or rales.  The 
diagnosis included asthma.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Moreover, the Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

At VA examinations in May 2001 the examiner specifically 
opined that the veteran's COPD was not related to his heart 
condition, but was the result of a 25 year history of smoking 
2 packs of cigarettes a day.  While the veteran's physician 
noted in February 2003 that the veteran's dyspnea may be 
secondary to mitral disease and pulmonary hypertension this 
opinion is too speculative to grant service connection.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a medical nexus).  In 
addition, the physician noted that he could not determine the 
contribution of pulmonary disease to dyspnea, and did not 
include any opinion as to etiology of pulmonary disease.  

Further, at VA examination in May 2003 the examiner 
considered the February 2003 opinion and, following 
examination and review of the claims file, opined that it was 
not at least as likely as not that the veteran's dyspnea was 
secondary to his atherosclerotic heart disease.  While the 
examiner opined that dyspnea could be a component of both 
valvular valves and/or pulmonary hypertension, the veteran is 
not service connected for these conditions.  

Because the VA examiner reviewed the claims file, examined 
the veteran, and provided thorough and detailed explanations 
of his opinions, including attributing the veteran's COPD to 
a cause other than service connected CAD, namely, smoking, 
the Board finds these opinions to be of more probative weight 
than the February 2003 VA treatment note and no nexus is 
established between a current lung condition and service 
connected CAD.  

In regard to the VA examiner's reference to smoking as the 
cause of the veteran's current lung condition, the law 
precludes service connection for disease or disability 
resulting from the use of tobacco products for all claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103(a).  

While the veteran himself has consistently claimed that his 
lung condition is the result of CAD, as a layperson he is not 
competent to express an opinion as to medical causation.  He 
has not claimed, nor shown, that he is a medical expert, 
capable of rendering medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In the absence of any competent evidence that a current lung 
condition is proximately due to, the result of, or aggravated 
by the veteran's service connected disability, the claim for 
secondary service connection  must be denied.   

The Board has also considered entitlement to service 
connection on a direct basis, however, service medical 
records are negative for any findings regarding a lung 
condition and there is no medical opinion of record relating 
the current lung condition to service.  The fact that the 
record does not reflect respiratory problems until over 50 
years after service weighs against a nexus between a lung 
condition and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  CAD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

CAD is currently evaluated as 60 percent disabling under 
Diagnostic Code 7005.  According to this diagnostic code, a 
60 percent evaluation is warranted for arteriosclerotic heart 
disease (CAD) with documented coronary artery disease 
resulting in more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
(metabolic equivalent) but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation requires chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005.  

The veteran's heart condition was evaluated at VA examination 
in November 1998.  He gave a history of single vessel 
angioplasty of the left anterior descending artery in 1996 
with catheterization in 1998, followed by single vessel 
bypass surgery and aortic valve replacement.  The veteran 
complained of shortness of breath and a recent bout of atrial 
fibrillation for which he had been hospitalized.  The 
examiner noted that left ventricular function on various 
studies had been reported as moderately low to borderline 
normal.  Examination revealed blood pressure of 140/80 with 
pulse 60 and regular.  There was no jugular venous distention 
and lungs were clear.  The point of maximal impulse (PMI) was 
slightly displaced and there was a 3/6 holosystolic murmur at 
the apex.  

The diagnosis was that ventricular function was reasonably 
well preserved, with mitral regurgitation suggested on 
examination, and a repeat echocardiogram was ordered.  The 
veteran was found to be in approximately Class II congestive 
heart failure.  

At VA examination in December 1999 the veteran gave a history 
of CAD, status post coronary bypass and aortic valve 
replacement, with no history of myocardial infarction.  The 
examiner noted that a recent stress test had indicated fair 
exercise tolerance, with a MET level of 6.  

Examination revealed blood pressure of 126/63 with pulse of 
64.  There was no jugular venous disention and lungs were 
clear.  Cardiac examination showed no heave and rhythm was 
regular.  The diagnosis was CAD status post coronary artery 
bypass graft (CABG) and aortic valve replacement (AVR).  

The veteran's heart condition was again evaluated at VA 
examination in November 2000, when he reported that the last 
time he had been evaluated he was able to walk a couple of 
miles a day, but was currently limited to walking about 7 
blocks before experiencing dyspnea.  Cardiac examination 
revealed normal heart size with PMI in the fifth intercostal 
space midclavicular line and regular rate and rhythm.  

The examiner noted that an echocardiogram done in June 1999 
revealed left ventricular function mildly decreased.  The 
impression was prosthetic valve in place without evidence of 
significant dysfunction of the aortic position; mitral 
stenosis moderate; mild decrease in left ventricular function 
and left atrial enlargement, and the diagnosis was CAD.  

VA treatment records from October 1999 to September 2000 
reflected ongoing treatment for CAD.  An October 1999 stress 
test report indicated METs of 6 and a dilated left ventricle 
with ejection fraction well maintained at 53 percent.  The 
impression was fair exercise tolerance and positive graded 
exercise test for ischemia by EKG at a moderate workload, 
however, perfusion scintography was negative for infarct or 
ischemia with well preserved left ventricle systolic 
function.  

At VA heart examination in May 2001 the veteran denied 
myocardial infarction, chest pain, or shortness of breath, 
although he reported exertional dyspnea after walking a 
flight of stairs.  The examiner noted that an April 2001 
catheterization revealed mildly depressed systolic function 
of the left ventricle, with cardiac output of 4.32.  An April 
2001 echocardiogram revealed left ventricular function normal 
to mildly depressed.  A November 2000 stress test indicated 
an ejection fraction of 54 percent and exercise data 
indicated METs equal to 6.  The diagnosis was CAD secondary 
to atherosclerotic artery disease.  

VA treatment records from July 2000 to July 2005 reflect 
ongoing treatment for the veteran's heart condition.  A 
February 2002 record of treatment describes cardiovascular 
disease as well controlled and an August 2002 record of 
treatment noted that the veteran's heart disease did not seem 
very disabling, however, an April 2003 treatment record notes 
continued symptoms of congestive heart failure (CHF).  

At VA examination in May 2003 the veteran described being 
able to walk about a quarter of a mile or one flight of 
stairs before becoming short of breath, giving him an 
approximate METs of 4.  He denied any history of rheumatic 
disease or CHF.  He complained of a few seconds of dizziness 
when he got up from a lying position into a sitting position, 
which then normalized, and he denied syncope.  

On examination blood pressure was 110/60 with pulse of 78.  
Heart size was normal on percussion, with PMI in the fifth 
intercostal space 1 cm lateral to the midclavicular line.  
There was no evidence of congestive failure.  The diagnosis 
was atherosclerotic heart disease.  

VA treatment records following this examination include a 
June 2003 stress test which noted METs of 6 and an impression 
of fair exercise tolerance.  Despite the May 2003 finding of 
no evidence of congestive failure, VA treatment records from 
October 2003 to January 2004 do include assessments of CHF.  

In February 2005, the veteran's representative submitted a 
questionnaire from Dr. H. at the Northport VA Medical Center 
(VAMC) regarding the heart condition.  He indicated that he 
was the veteran's primary care provider in regard to this 
condition and that he was able to review the veteran's 
private hospital treatment records.  

Dr. H. reported that the veteran's heart condition did not 
result in chronic CHF, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction of less than 30 percent.  He 
also indicated that the condition did not result in more than 
one episode of acute CHF in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

The veteran's representative also submitted a February 2005 
questionnaire from the veteran's cardiologist, Dr. D., in 
which he indicated that he had been treating the veteran for 
his heart condition for almost 5 years and that, while he was 
not considered his primary care provider, he was able to 
review the veteran's private hospital treatment records.  Dr. 
D. opined that the veteran's heart condition resulted in more 
than one episode of acute CHF in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, but, did not result in chronic CHF, or; workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction of 
less than 30 percent.  

The veteran's CAD was most recently evaluated at VA 
examination in July 2005.  The veteran's main complaint was 
angina, and he reported chest pain when walking a flight of 
stairs, equivalent to METs of approximately 4.  The examiner 
noted that the veteran's activities of daily living were not 
affected by CAD as he was able to feed and dress himself, use 
the restroom, shower, and he drove himself to the clinic.  

On examination, blood pressure was 110/80 with pulse of 72.  
Heart size was normal on percussion and PMI was in the fifth 
intercostal space midclavicular line.  There were no signs of 
murmurs.  The diagnoses were CAD, hypertension, depression, 
asthma, and benign prostatic hypertrophy.  

Based on the foregoing, the Board finds that the criteria for 
an increased evaluation of 100 percent have not been met.  In 
this regard, there has been no finding that workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness 
or syncope.  Rather, all VA examinations and stress testing 
have indicated METs ranging from 4 to 6.  In addition, left 
ventricular function has consistently been described as no 
more than mildly decreased, and ejection fraction has been no 
less than 53 percent.  

Although VA outpatient treatment records have included 
findings of CHF, chronic CHF as required for an increased 
evaluation of 100 percent has not been demonstrated.  In this 
regard, the veteran denied CHF at VA examination in May 2003, 
and the examiner noted that there was no evidence of 
congestive failure.  CHF was not indicated at VA examination 
in July 2005.  

The finding that a higher evaluation of 100 percent is not 
warranted is further bolstered by the February 2005 
questionnaires completed by Drs. H. and D., both of whom 
responded that the veteran's heart condition did not result 
in chronic CHF in the past year, workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or, left ventricular dysfunction of less than 30 percent.  

As such, the current findings do not more nearly approximate 
or equate to the criteria for 100 percent evaluation for CAD 
and an increased evaluation is not warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Although the veteran has most recently reported working one 
day a week as a safety officer, he was awarded entitlement to 
individual unemployability in an October 2005 rating decision 
on the basis that his employment as a safety officer was no 
more than marginal.  Therefore, as the veteran is not 
substantially employed, marked interference with employment 
has not been shown.  

In addition, although the veteran was hospitalized in 
November 2003 for atrial fibrillation, he is not service 
connected for this condition.  While the veteran reported at 
the July 2005 VA examination that he had a mitral valve 
replaced along with a one-vessel bypass at Stony Brook 
Hospital in 2002, the record reflects hospitalization for 
heart surgery at Stony Brook Hospital in June 2001, and, as 
discussed in the introduction, the veteran received a 
temporary 100 percent evaluation for this surgery and a 6 
month period of convalescence.  Therefore, frequent 
hospitalization requiring consideration of extraschedular 
evaluation has not been shown.  38 C.F.R. § 3.321(b)(1).  

Because the preponderance of the evidence is against the 
claim, the reasonable doubt doctrine does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

III.  PTSD

PTSD is currently evaluated as 30 percent disabling under 
Diagnostic Code 9411.  Diagnostic Code 9411 evaluates PTSD 
according to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

PTSD was evaluated at VA examination in November 1998.  The 
veteran described nightmares, flashbacks, and ruminations 
about war experiences.  He noted increased anxiety since 
recent cardiac surgery and described a recent increase in 
difficulty sleeping.  On mental status examination the 
veteran was somewhat tense and apprehensive, and seemed 
preoccupied with his current physical status.  Speech was 
goal directed and there were no overt thought disorders 
elicited.  Affect was intense and limited.  Mood was anxious 
and mildly depressed.  The veteran expressed a lot of 
survivor guilt.  There were no suicidal, homicidal, or 
delusional ideas or hallucinations elicited.  Concentration 
was fair and judgment and insight were present.  The 
diagnosis was PTSD and the examiner assigned a current global 
assessment of functioning (GAF) score of 55, with the highest 
GAF in the past year being 65.  

At VA examination for mental disorders in September 1999 the 
veteran reported that he was seeing a social worker for 
therapy and a psychiatrist at a VA satellite clinic where he 
received medication for anxiety.  He denied any inpatient 
psychiatric treatment.  The veteran described nightmares, 
recollections, startle response, irritability, sleep 
disturbance, problems expressing emotion, avoidance of other 
people, and feelings of sadness and guilt.  On mental status 
examination, recent and remote memory was intact.  There were 
no disordered perceptions or suicidal ideas, and the 
veteran's mood was depressed and anxious, with affect 
appropriate to mood.  The diagnosis was PTSD and the examiner 
assigned a GAF score of 55, both currently and in the past 
year.  

VA treatment records from June 1998 to July 2005 reflect 
ongoing treatment for PTSD.  The veteran again underwent VA 
examination for mental disorders in November 2000, when he 
reported that he began receiving outpatient psychiatric 
treatment about 3 years earlier, when he began attending a 
group for World War II veterans.  He stated that he worked 
one day a week for the Town of Babylon, and indicated that he 
was unable to tolerate more time than that on the job.  He 
stated that he lived with his wife and saw his adult children 
and grandchildren regularly.  

The veteran described recurrent memories and frequent 
nightmares.  He stated that he often became angry in 
discussions involving veterans or World War II, and that he 
found himself in arguments frequently.  He reported feeling 
"jittery" and described anxiety attacks.  He described his 
mood as usually depressed, and reported that his relationship 
with his wife was sometimes conflicted because of his mood 
and his temper.  

On mental status examination mood was depressed and affect 
was constricted but congruent.  Long-term memory was 
inconsistent and short-term memory was mildly impaired.  
Powers of attention and concentration were also mildly 
impaired.  Thinking was logical and goal-directed without 
evidence of underlying thought disorder, and the veteran 
denied hallucinations, delusions, and suicidal or homicidal 
ideation.  Judgment and insight were intact.  The diagnosis 
was PTSD, chronic, and the examiner assigned a GAF score of 
58.  

At VA examination in May 2003 the veteran reported no 
psychiatric hospitalization since his last VA examination, 
but reported ongoing outpatient psychotherapy and psychiatric 
treatment.  He did not indicate any remission of symptoms 
since the last VA examination, but, rather, stated that 
frequency and intensity of nightmares and intrusive memories 
of combat had increased.  The veteran's wife had seen his 
psychiatrist because of his more violent behavior during 
nightmares.  The veteran stated that he had pushed his wife 
out of bed several times during these nightmares.  He further 
described increased anxiety and irritability because of 
ongoing health problems.  He added that his frequent 
irritability had been manifested both at home and at his 
volunteer job, where he often screamed when he found things 
out of order.  He described his mood as chronically depressed 
with passive suicidal ideation.  

The veteran reported that he continued to work one day a week 
as a public safety officer for the town of Babylon, but that 
he took at least one day a month off because of depressed 
mood or anxiety.  He had also been a volunteer driver for a 
group of senior citizens for some time, but had stopped 
driving them about ten months earlier because of anxiety.  On 
mental status examination mood was dysphoric and highly 
anxious, with affect constricted and primarily negative.  He 
had frequent word finding difficulty and his speech was 
halting because of anxiety.  There was no indication of 
thought disorder.  Long term recall was grossly intact, but 
attention, concentration, and short-term recall were 
moderately impaired.  Judgment and insight were present.  

The diagnosis was PTSD, chronic, and the examiner assigned a 
GAF score of 45, reflecting increased symptomatology, 
inability to continue the volunteer job with seniors, and 
irritability resulting in inappropriate displays of rage.  
The examiner also assigned a GAF score of 41 to 45 in the 
last year.  

In a questionnaire received in April 2004, J.E., a social 
worker, indicated that she had been treating the veteran for 
his psychiatric condition for 6 years, and that she was 
considered his primary care provider regarding that 
condition.  She indicated that the veteran experienced 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, with the most prevalent symptom being 
difficulty adapting to stressful situations.  She also 
indicated that the veteran experienced total occupational and 
social impairment, with the most prevalent symptom being 
disorientation to time or place.  She added that the veteran 
was unemployable due to his psychiatric condition, that his 
current GAF score was 48 and that the score for the past year 
was 50.  

In another questionnaire, received in April 2004, Dr. D. 
indicated that he had been treating the veteran for his 
psychiatric condition for over 5 years and also reported that 
he was considered the veteran's primary care provider 
regarding the psychiatric condition.  Dr. D. also indicated 
that the veteran experienced occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, with 
the most prevalent symptoms being nightmares, insomnia, 
frequent anger outbursts, depression, and transient suicidal 
thoughts.  Unlike J.E., however, Dr. D. opined that the 
veteran did not experience total occupational and social 
impairment.  Dr. D. did indicate that the veteran was 
unemployable due to his psychiatric condition, and that his 
current GAF score was 48 and that the score for the past year 
was 50.  

J.E. and Dr. D. submitted questionnaires again in March 2005, 
when they gave the same responses regarding whether or not 
the psychiatric condition caused occupational and social 
impairment with deficiencies in most areas and whether or not 
the psychiatric condition caused total occupational and 
social impairment.  J.E. assigned a current GAF score of 45, 
with GAF score for the last year being 45 to 50 and Dr. D. 
assigned a current GAF score of 45, with GAF score for the 
last year being 45 to 48.  

The most recent evaluation of PTSD was at VA examination in 
July 2005.  The veteran reported that he continued to work 
one day a week as a paid public safety officer for the Town 
of Babylon and that he worked an average of 15 hours a week 
as a volunteer at the Northport VAMC.  He reported that he 
was taken off summons duty because he was drawn into 
arguments with angry motorists, but that he continued his 
current job without any significant altercations or 
inefficiencies.  In regard to social functioning, the veteran 
stated that he and his wife of 50 years socialized with 
friends from the American Legion and took occasional trips to 
Atlantic City.  He did state that he saw little of his adult 
son, who lived on the West Coast and traveled frequently.  
The veteran did describe getting angry quickly and said that 
he had arguments whenever anyone challenged him.  He reported 
losing his temper frequently and having difficulty relating 
to non-veterans.  

On mental status examination the veteran's mood was 
dysphoric, with affect constricted but congruent with thought 
content.  He did not report suicidal or homicidal ideation, 
intent, or plan.  He did not display impairment of 
communication or thought process.  Speech was generally 
spontaneous and coherent, and at normal rate and rhythm.  
Thinking was relevant, logical, goal oriented, and without 
evidence of formal thought disorder.  Long and short term 
recall were grossly intact, and attention and concentration 
were adequate for the purposes of examination.  Judgment and 
insight were present.  

The examiner noted that the veteran did not report any 
remissions since his last examination and indicated frequency 
and intensity of his PTSD symptoms at about the same level as 
in May 2003.  The diagnosis was PTSD, chronic, with a current 
GAF score of 49, and a GAF score of 46 to 50 in the past 
year.  The examiner noted that while the veteran remained 
employed one day a week and volunteered at VA, his 
irritability had resulted in a change of duties.  The 
examiner opined that full time employment would likely be 
problematic because of PTSD symptomatology.  

The evidence demonstrates deficiencies in the area of work, 
as both J.E. and Dr. D. opined that the veteran was 
unemployable due to his psychiatric condition and the July 
2005 VA examination indicated that full-time employment would 
likely be problematic because of PTSD symptomatology.  

Deficiencies in the area of family relations have also been 
demonstrated, as the veteran reported in November 2000 that 
his relationship with his wife was sometimes conflicted 
because of his mood and temper, and in May 2003 stated that 
he had pushed his wife out of bed several times during 
nightmares and that his frequent irritability had been 
manifested at home in screaming when he found things out of 
order.  

The evidence also demonstrates deficiencies in the area of 
mood, which has been described as anxious, depressed, and 
dysphoric.  Thinking and judgment have been found to be 
intact on examinations.  

Because the veteran has impairments in at least three of the 
six areas needed for a 70 percent evaluation, the Board finds 
that his symptoms approximate the criteria for that 
evaluation.  38 C.F.R. § 4.7.  In addition, the veteran's GAF 
scores since May 2003 have been mostly in the 40s, indicating 
serious symptoms of PTSD and serious impairment in social, 
occupational, or school functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

The finding that an increased evaluation of 70 percent is 
warranted is bolstered by the opinions of J.E. and Dr. D. as 
submitted in April 2004 and March 2005, indicating 
occupational and social impairment with deficiencies in most 
areas.  

The Board has considered J.E.'s opinion that the veteran's 
psychiatric condition results in total occupational and 
social impairment, however, the Board finds that such a 
finding is contradicted by the evidence of record.  The 
veteran has maintained employment one day a week, and 
continues to volunteer 15 hours a week.  In addition, the 
veteran most recently reported in July 2005 that he and his 
wife socialized with friends from the American Legion and 
took occasional trips to Atlantic City.  Therefore, total 
occupational and social impairment has not been shown.  

The conclusion that PTSD does not result in total 
occupational and social impairment is bolstered by the April 
2004 and March 2005 questionnaire responses of Dr. D., who 
specifically found that the veteran's psychiatric condition 
did not result in total occupational and social impairment.  
Therefore, entitlement to a 100 percent evaluation for PTSD 
is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

While there is evidence that PTSD causes deficiencies in the 
area of employment, the veteran has nevertheless maintained 
his part-time position and volunteers.  The 70 percent rating 
contemplates impairment in the area of employment.  
Therefore, marked interference with employment has not been 
shown.  Further, the record does not reflect any, let alone 
frequent, hospitalization for PTSD.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board concludes that, a 70 
percent rating is warranted for PTSD, but that the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a lung condition, 
claimed as secondary to service connected coronary artery 
disease (CAD), is denied.  

Entitlement to an increased evaluation for CAD, currently 
evaluated as 60 percent disabling, is denied.  

An increased evaluation of 70 percent for PTSD is granted.  


REMAND

The record reflects that a May 1994 rating decision found 
that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.  In a July 1994 statement 
accompanying evidence regarding hearing loss, the veteran 
indicated that he would like a hearing before the Board if 
necessary, thus expressing disagreement with the rating 
decision and a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2006).  

An August 1995 rating decision found that new and material 
evidence had not been submitted as required to reopen a claim 
of entitlement to service connection for hearing loss.  A 
January 1996 statement can be read as continuing to express 
disagreement with the denial of reopening of the claim of 
entitlement to service connection for hearing loss.  

By filing a timely notice of disagreement, the veteran has 
initiated appellate review of the issue of whether new and 
material evidence has been submitted sufficient to reopen a 
claim of entitlement to service connection for hearing loss.  
Now that appellate review has been initiated, the next step 
in the appellate process is for the agency of original 
jurisdiction to issue an SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  38 C.F.R. §§ 19.26, 19.29 (2006).  
Consequently, the claim must be remanded for proper issuance 
of an SOC.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) 
addressing the issue of whether new and 
material evidence has been submitted 
sufficient to reopen a claim of 
entitlement to service connection for 
hearing loss.  The issue should be 
returned to the Board for further 
consideration only if the veteran 
perfects the appeal by submitting a 
sufficient substantive appeal, otherwise 
close the appeal as to that issue.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


